 Case 3:18-cv-00121-G-BH Document 27 Filed 07/08/20           Page 1 of 1 PageID 132



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

VELETTA COLEMAN,                           )
                                           )
                Plaintiff,                 )
vs.                                        )           CIVIL ACTION NO.
                                           )
SARAH-RENEE HOLLINGSWORTH                  )           3:18-CV-0121-G (BH)
GARNER, et al.,                            )
                                           )
                Defendants.                )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the plaintiff’s claims will be dismissed without prejudice for lack of subject-

matter jurisdiction.

      SO ORDERED.

July 8, 2020.

                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
